OPINION — AG — THE PROVISIONS OF 19 O.S. 1961 180.65 [19-180.65] ET SEQ. DO APPLY TO SALARIES AND/OR WAGES PAID FROM SOURCES OTHER THAN THE GENERAL FUND.   EIGHTY PERCENT LIMITATION DOES NOT APPLY TO COUNTY OFFICERS HAVING ONLY TWO (2) FULL TIME DEPUTIES, AND BOTH COULD LAWFULLY BE PAID NINETY PERCENT OF THE PRINCIPAL OFFICER'S SALARY. IT IS THE FURTHER OPINION OF THE AG THAT THE INDIVIDUAL COUNTY COMMISSIONERS ARE BOUND BY THE EIGHTY PERCENT AND NINETY PERCENT PROVISIONS AS TO REGULAR OR TECHNICAL DEPUTIES OR ASSISTANTS EMPLOYED BY THE BOARD OF COUNTY COMMISSIONERS ON A SALARY BASIS. HOWEVER, NEITHER THE EIGHTY PERCENT NOR THE NINETY PERCENT LIMITATION APPLIES TO TECHNICAL HELP EMPLOYED ON A PART TIME, CONTRACT OR WAGE BASIS WITHIN THE AMOUNT OF LAWFUL APPROPRIATIONS FOR SAID PURPOSE. CITE: OPINION NO. 64-171, OPINION NO. 64-207, 19 O.S. 1951 179.7 [19-179.7], 19 O.S. 1961 180.67 [19-180.67] [19-180.67](B), 19 O.S. 1961 324 [19-324](A) (CHARLES NESBITT) SEE: OPINION NO. 92-538 (1992) ** SEE: OPINION NO. 68-306 (1968) **